         Case 1:19-cv-02515-ER Document 30 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

XIAOCHUN GAO, individually and
on behalf of all other similarly situated,
                              Plaintiﬀ,

                – against –
                                                                ORDER
SAVOUR SICHUAN INC., LA VIE EN                             19 Civ. 2515 (ER)
SZECHUAN RESTAURANT CORP., YI
ZHANG, WEIMIN HONG, DONGMEI
WEI, XIAOMEN GU, JANE DOE, and
JOHN DOES, # 1–10,
                              Defendants.


RAMOS, D.J.:
         On April 6, 2020, the Court ordered the parties to submit a Civil Case Discovery
Plan and Scheduling Order by May 1, 2020. As of May 4, 2020, they have not done so.
]e parties are directed to ﬁle such an Order by Friday, May 8, 2020. Failure to comply
with this Order may result in sanctions including dismissal for failure to prosecute. See
Fed. R. Civ. P. 41.


It is SO ORDERED.


Dated:     May 5, 2020
           New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
